Citation Nr: 0313868	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  02-08 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to the assignment of a higher initial 
disability rating for degenerative joint disease of the 
lumbosacral spine, currently rated as 20 percent disabling.

2.  Entitlement to the assignment of a higher initial 
disability rating for degenerative joint disease of the left 
knee, currently rated as 10 percent disabling.

3.  Entitlement to the assignment of a higher initial 
disability rating for degenerative joint disease of the left 
ankle, currently rated as 10 percent disabling.

4.  Entitlement to the assignment of a higher initial 
disability rating for degenerative joint disease of the right 
ankle, currently rated as 10 percent disabling.

5.  Entitlement to the assignment of a higher initial 
disability rating for the residuals of a right knee strain, 
currently rated as noncompensable.

6.  Entitlement to service connection for left maxillary 
sinus retention cyst, to include a deviated septum (also 
referred to herein as a "sinus disability").

7.  Entitlement to service connection to sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty service from February 1975 
to February 1979, and from September 1984 to July 2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The veteran appeared and testified 
at an October 2002 Video Conference hearing before the 
undersigned Acting Veterans Law Judge. 

The Board notes that in his June 2002 Substantive Appeal (VA 
Form 9), the veteran raised the issues of entitlement to 
service connection for acid reflux and entitlement to 
increased ratings for service-connected right and left foot 
disabilities.  As these issues are not currently in appellate 
status before the Board, they are hereby referred to the RO 
for appropriate action.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VA has since issued regulations consistent 
with this law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  Among other things, the VCAA heightens VA's 
duty to assist.  For the reasons discussed below, the Board 
finds that the VCAA requires further development on VA's part 
in this case, and that the RO is the appropriate agency to 
conduct such development. 

In March 2003, the Board sent the veteran a letter notifying 
him, among other things, of the requirements under the VCAA 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2)(ii) 
(2002).  That regulation was recently invalidated by the 
United States Court of Appeals for the Federal Circuit, as it 
required claimants to respond to VCAA notice within 30 days, 
as opposed to the one-year requirement of 38 U.S.C.A. § 5103.  
Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003).  In view of the Federal Circuit's 
decision, the case must be remanded to ensure proper VCAA 
notice.

In addition, as the veteran has submitted additional VA 
treatment records through April 2003, the Board finds that 
new examinations are warranted to properly evaluate his 
claims in light of evidence currently available.  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) and the 
applicable VA regulations (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
found in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 are fully satisfied.  As part 
of the notice required under the new law, 
the RO should inform the veteran that it 
would be helpful for him to identify any 
VA or private medical records not already 
of record that may be relevant to his 
claims.  The RO should also conduct any 
additional development of this case that 
is deemed necessary.

2.  The RO should obtain any VA medical 
records from the Hines and Westside VA 
medical facilities concerning the 
veteran's treatment since January 2001 
that are not already of record.  The RO 
should also ask the veteran to identify 
any relevant private medical records.

3.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate the 
following disabilities:  degenerative 
joint disease of the lumbosacral spine, 
degenerative joint disease of the left 
knee, degenerative joint disease of the 
left ankle, degenerative joint disease of 
the right ankle, and residuals of a right 
knee strain.  The examiner should review 
the claims file, examine the veteran, and 
undertake all clinical tests or studies 
deemed necessary to evaluate the degree 
of disability experienced by the veteran.  
In evaluating the veteran's disability, 
specific reference should be made to the 
appropriate diagnostic criteria of 
38 C.F.R. § 4.71a.  The examiner should 
include range of motion studies, and 
should comment on the degree of 
limitation of motion due to pain, if any, 
as well as whether the veteran suffers 
any functional loss due to pain in a 
particular disability.  In regard to his 
lumbosacral spine disability, evaluation 
should be made in light of the versions 
of Diagnostic Code 5293 that were in 
effect both prior to and after September 
23, 2002.

4.  The veteran should be scheduled for a 
VA respiratory examination to evaluate 
his claim of entitlement to service 
connection for left maxillary sinus 
retention cyst.  The examiner should 
review the claims file and undertake any 
and all clinical tests or studies deemed 
appropriate.  The examiner should 
determine and explain the nature, extent, 
and etiology of the veteran's sinus 
disability.  The examiner should also 
offer an opinion whether the veteran has 
a left maxillary sinus retention cyst, to 
include a deviated septum, and if so, 
whether it is at least as likely as not 
that such sinus disability was incurred 
in or resulted from active duty service.  
The examiner should provide a complete 
rationale for any opinion expressed, 
based on supporting medical findings in 
the record.

5.  The RO should obtain a medical 
opinion from a specialist in sleep 
disorders to review the veteran's claims 
file, including the July 2002 
polysomnogram report from Travers Air 
Force Base/ David Grant Medical Center.  
If possible, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
diagnosed sleep apnea was incurred in or 
resulted from active duty service.  The 
examiner should provide a complete 
rationale for any opinion expressed, 
based on supporting medical findings in 
the record.  If necessary to render such 
an opinion, the veteran should be 
scheduled for a VA examination to 
evaluate his claim of entitlement to 
service connection for sleep apnea.  

6.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claims.  If the benefit sought 
is denied, a supplemental statement of 
the case should be issued and the matter 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	L. H. ESKENAZI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


